Citation Nr: 1041854	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-06 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure and/or as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The 
July 2005 rating decision denied service connection for 
hypertension as secondary to herbicide exposure.  The November 
2005 rating decision granted service connection for peripheral 
neuropathy of the left leg and awarded a 20 percent rating.  The 
January 2008 rating decision denied service connection for 
tinnitus.  The May 2009 rating decision denied service connection 
for hypertension as secondary to diabetes mellitus.

The issues of entitlement to service connection for hypertension 
and entitlement to service connection for tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by moderate incomplete paralysis of the 
sciatic nerve; there is no evidence of moderately severe 
incomplete paralysis.

2.  The Veteran does not have tinnitus which is etiologically 
related to active service.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.123, 4.124, 4.124a, 
Diagnostic Code 8620 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
38 C.F.R. \
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2005 and May 2008, 
the RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additionally, the 
May 2008 notice letter informed the Veteran as to disability 
ratings and effective dates.

However, with respect to the increased rating claim, the Veteran 
is challenging the initial disability rating assigned following 
the grant of service connection for peripheral neuropathy of the 
left lower extremity.  Service connection was awarded in a 
November 2005 rating decision, prior to the promulgation of the 
decision in Dingess.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the issue addressed in this 
decision or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the Court generally requires a 
veteran to show (1) medical evidence of a current disability, (2) 
medical or lay evidence of in-service incurrence or aggravation 
of an injury, and (3) medical evidence of a nexus between the 
claimed in-service injury and the present disability.  Dalton v. 
Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Tinnitus

The Veteran claims that service connection for tinnitus is 
warranted because it was incurred during active service.  In this 
regard, the Board notes that the Veteran served in the United 
States Marine Corps in the Republic of Vietnam.  His military 
occupational specialty was general warehouse man.  The service 
treatment records do not reflect any complaints of tinnitus.  The 
service separation examination report indicates that no 
audiometric examination was conducted.  Instead, the Veteran was 
said to have passed the "whispered voice" test.  A February 
2008 VA treatment record notes that the Veteran complained of 
increased hearing difficulty and tinnitus.  He was noted to have 
been given a hearing test.  However, tinnitus was not diagnosed.

As there is no evidence of any noise exposure associated with the 
Veteran's service, and the lack of a diagnosis, or any indication 
that the Veteran's complaints are etiologically related to 
service, the Board finds that service connection for tinnitus is 
not warranted.

The Board notes that the Veteran did not undergo a VA examination 
in conjunction with this claim.  In this regard, a VA examination 
or opinion is necessary if the evidence of record (a) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to tinnitus, 
there is no evidence of excessive noise exposure, and there is 
absolutely no post-service medical evidence which suggests that 
any current complaints of tinnitus, which has not even been 
diagnosed, is in any way related to the Veteran's military 
service.  Therefore, no VA examination is warranted.  

As such, service connection for tinnitus is denied.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

	II.  Increased Rating

The Veteran's peripheral neuropathy of the left lower extremity 
is rated as 20 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620.  Diagnostic Code 8620 provides the rating 
criteria for neuritis of the sciatic nerve.  Disability ratings 
of 10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately severe 
in degree, respectively.  The provisions of Diagnostic Code 8520 
refer to paralysis of the sciatic nerve, and contemplate ratings 
up to 80 percent, and Diagnostic Code 8720 refers to neuralgia of 
the sciatic nerve, which contemplates ratings up to 60 percent 
under this code.

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

The medical evidence of record shows that a January 2005 
electromyograph (EMG) and nerve conduction velocity (NCV) study 
was abnormal in the left lower limb.  

An August 2005 VA examination report notes the Veteran's 
complaints of numbness and tingling in both of his feet.  He also 
reported a burning dysesthesia to his legs, left worse than 
right.  He has difficulty walking and climbing stairs.  He uses a 
cane to help him ambulate.  Examination revealed normal tone and 
bulk, and 5/5 muscle strength.  Deep tendon reflexes were 3 in 
the left patella.  The ankles were 1 to 2.  His gait was noted to 
be antalgic.  

A February 2007 VA examination report notes the Veteran's 
complaints of burning in the feet, intermittent numbness to the 
legs, and giving out of the legs.  He uses a cane or walker for 
balance.  The examiner noted that there was no history of 
neoplasm.  Examination revealed normal motor function of the 
lower extremities.  Vibration was decreased to the right great 
toe.  Pain sensation was decreased to the distal foot.  Light 
touch was decreased in the stocking pattern.  Position sense was 
normal.  There was no muscle atrophy, no abnormal muscle tone or 
bulk, and no tremors, ticks, or other abnormal movements.  The 
function of no joint was affected by the nerve disorder.  The 
examiner noted that the Veteran's peripheral neuropathy includes 
neuritis and neuralgia.  The examination report also noted there 
are significant effects on occupational activities in terms of 
decreased mobility, decreased manual dexterity, and pain, 
moderate effects on chores, shopping, and exercise, and a severe 
effect on sports.  There is a mild effect on recreation, 
traveling, and dressing.  There is no effect on feeding, bathing, 
toileting, or grooming.

A June 2008 VA treatment record notes that motor and sensory 
examinations were good.  Deep tendon reflexes of the left patella 
and Achilles were 2+.

An October 2008 VA treatment record indicates that the Veteran 
has cold sensation to his feet.  He has gotten some help from 
medication and socks but his current complaints of pain include 
burning, numbness, and tingling of the feet.  Examination 
revealed that the Veteran was able to ambulate with a steady gait 
and without assistive device.  His skin was warm and dry.  Pedals 
were palpated.  Sensation was decreased to monofilament, but 
intact to position and vibration bilaterally.  There were no 
ulcers, corns, calluses, or maceration.  

After reviewing the evidence of record, the Board finds that the 
Veteran's peripheral neuropathy of the left lower extremity is 
appropriately rated as 20 percent disabling throughout the entire 
initial evaluation period.  A higher rating for this disability 
is not warranted.  In this regard, a higher rating for peripheral 
neuropathy of the left lower extremity is warranted only for 
moderately severe incomplete paralysis of the sciatic nerve.  The 
evidence simply does not reflect such a level of incomplete 
paralysis.  Notably, the most recent VA medical evidence from 
2008 and 2009 reflects no new or more severe symptoms than what 
has been reported, documented, and described throughout the 
period of the claim.  The remainder of the medical evidence shows 
complaints of numbness, tingling, and evidence of diminished 
reflexes and sensation.  No medical professional has ever 
indicated that the neurological impact of the peripheral 
neuropathy as a whole is more than moderate, and with the current 
evidence showing no increase of symptomatology, the evidence 
suggests that the current rating of 20 percent for the left lower 
extremity is appropriate.  As such, a higher initial rating for 
this disability is not warranted.

In reaching the determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  There is no evidence that the Veteran's 
peripheral neuropathy of the left lower extremity has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's 
peripheral neuropathy of the left lower extremity, standing 
alone, presents an exceptional or unusual disability picture, as 
to render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, 
the threshold factor for extra-schedular consideration is that 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the Rating Schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the Rating Schedule.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the claimant's disability picture is contemplated 
by the Rating Schedule, the assigned schedular evaluation is 
adequate.


ORDER

Service connection for tinnitus is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.


REMAND

With respect to the service connection claim for hypertension, 
the Board finds that additional development is required before 
the claim can be adjudicated on the merits.

Notably, the Veteran has claimed entitlement to service 
connection for hypertension as secondary to his service-connected 
diabetes mellitus.  In this regard, none of the medical evidence 
addresses whether the hypertension is caused or aggravated by the 
service connected diabetes mellitus.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, a 
VA examination with opinion should be obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all VA treatment records 
dating from July 2009 to the present, and 
associate them with the claims file.

2.  Schedule the Veteran for a VA examination 
by a physician with the appropriate expertise 
to determine the nature and etiology of any 
currently present hypertension.  The claims 
folder should be made available to the 
examiner for review for the examination, 
particularly a copy of this remand and any 
pertinent treatment and history.  The Veteran 
is hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences to his 
claim.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be recorded.

The examiner should provide an opinion as to 
whether it is at least as likely as not (ie., 
a 50 percent or better probability) that the 
Veteran's hypertension had its onset during 
service, within one year of discharge from 
service, or is otherwise etiologically related 
to service.

If the examiner finds that the hypertension is 
not etiologically related to service as 
indicated above, the examiner should provide 
an opinion as to whether the Veteran's 
hypertension is caused by or aggravated by 
(permanently worsened beyond normal 
progression of the disorder) the service-
connected diabetes mellitus.  If the examiner 
finds that the hypertension is aggravated by 
the service-connected diabetes mellitus, the 
examiner should quantify the degree of 
aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


